DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1 of U.S. Patent No. (US 9,326,069). Although the claims at issue are not identical, they are not patentably distinct from each other because although, the instant application is merely a broader variation of the patented claims, nonetheless such prior application lacked of the “specific carrier 2.4 GHz related to the transceivers”. 

	However, the art never specify of such carrier frequency as being 2.4 GHz. But the art as in Lair et al. disclose of wireless transmission including having such carrier frequency as being 2.4 GHz (fig.3 (308/310); col.8 line 1-30). Thus, one of the ordinary skills in the art could have modified the carrier frequency associated with the transceiver by substituting the network to any desired including  such 2.4 GHz carrier frequency so as to enable the wireless communication. 

Similarly, the claim(s) 2-4 which focused on certain particular carrier frequency as mentioned, would have been obvious since such features are well used in the wireless technology. 

In addition, claim(s) 6-7 which claim of remote control associated with the first device, while it is lacked by the prior patent, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such remote device for distance control of the device. 

The claim(s) 8, although the prior patent lacked of such simultaneous production of audible signal  of first and second device, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added simultaneous production of audio to increase synchronization and improve sound playback. 


The claim(s) 9-10 which claimed the specific unit either computer system and handheld media device associated with the first transceiver, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such system for using the transceiver associated with the integral system. 


Claim(s) 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1 of U.S. Patent No. (US 9,606,952). Although the claims at issue are not identical, they are not patentably distinct from each other because although, the instant application is merely a broader variation of the patented claims, nonetheless such prior application lacked of the “specific carrier 2.4 GHz related to the transceivers”. 

	However, the art never specify of such carrier frequency as being 2.4 GHz. But the art as in Lair et al. disclose of wireless transmission including having such carrier frequency as being 2.4 GHz (fig.3 (308/310); col.8 line 1-30). Thus, one of the ordinary skills in the art could have modified the carrier frequency associated with the transceiver by substituting the network to any desired including  such 2.4 GHz carrier frequency so as to enable the wireless communication. 

Similarly, the claim(s) 2-4 which focused on certain particular carrier frequency as mentioned, would have been obvious since such features are well used in the wireless technology. 

In addition, claim(s) 6-7 which claim of remote control associated with the first device, while it is lacked by the prior patent, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such remote device for distance control of the device. 

The claim(s) 8, although the prior patent lacked of such simultaneous production of audible signal  of first and second device, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added simultaneous production of audio to increase synchronization and improve sound playback. 


The claim(s) 9-10 which claimed the specific unit either computer system and handheld media device associated with the first transceiver, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such system for using the transceiver associated with the integral system. 

Claim(s) 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1 of U.S. Patent No. (US 10,499,171). Although the claims at issue are not identical, they are not patentably distinct from each other because although, the instant application is merely a broader variation of the patented claims, nonetheless such prior application lacked of the “specific carrier 2.4 GHz related to the transceivers”. 

	However, the art never specify of such carrier frequency as being 2.4 GHz. But the art as in Lair et al. disclose of wireless transmission including having such carrier frequency as being 2.4 GHz (fig.3 (308/310); col.8 line 1-30). Thus, one of the ordinary skills in the art could have modified the carrier frequency associated with the transceiver by substituting the network to any desired including  such 2.4 GHz carrier frequency so as to enable the wireless communication. 

Similarly, the claim(s) 2-4 which focused on certain particular carrier frequency as mentioned, would have been obvious since such features are well used in the wireless technology. 

In addition, claim(s) 6-7 which claim of remote control associated with the first device, while it is lacked by the prior patent, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such remote device for distance control of the device. 

The claim(s) 8, although the prior patent lacked of such simultaneous production of audible signal  of first and second device, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added simultaneous production of audio to increase synchronization and improve sound playback. 


The claim(s) 9-10 which claimed the specific unit either computer system and handheld media device associated with the first transceiver, but the examiner takes official notice such aspect is well known in the art and thus it would have been obvious to have added such system for using the transceiver associated with the integral system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Leon et al. (US 7,546,144 B2) and Lair et al. (US 7,818,036 B2).

Claim 1, Leon et al. disclose of a system comprising: a first device including a first housing, a first transceiver included in the first housing for receiving audio content via a certain carrier frequency, and a first speaker associated with the first housing to produce an audible signal from the audio content; and a second device including a second housing, a second transceiver included in the second housing for receiving the audio content from the first device a certain carrier frequency, and a second speaker included in the second housing to produce an audible signal from the audio content (fig.1 (10/130); col.6 line 60-67; col.7 line 30-67 & col.8 line 1-10; col.10 line 30-67/the transceivers served to exchange audio song content).  

	Although, the art never specify of such speaker as being included in the housing, but the examiner takes official notice having such speaker to be included in the housing is well known in the art. Thus, one of the ordinary skills in the art could have modified such housing by adding such speaker as to be including in the housing for generating the audio song. 

	However, the art never specify of such carrier frequency as being 2.4 GHz. But the art as in Lair et al. disclose of wireless transmission including having such carrier frequency as being 2.4 GHz (fig.3 (308/310); col.8 line 1-30). Thus, one of the ordinary skills in the art could have modified the carrier frequency associated with the transceiver by substituting the network to any desired including  such 2.4 GHz carrier frequency so as to enable the wireless communication. 

Claim 2. (Original) The system of claim 1, wherein the first transceiver for receiving the audio content via the 2.4 GHz carrier frequency uses Bluetooth technology  (Lair-col.8 line 15-30 & col.9 line 5-10).  

3. (Original) The system of claim 2, wherein the second transceiver for receiving the audio content from the first device via the 2.4 GHz carrier frequency uses 802.11 standards (Leon-col.7 line 55-67).  

4. (Original) The system of claim 1, wherein the second transceiver for receiving the audio content from the first device via the 2.4 GHz carrier frequency uses 802.11 standards (Leon-col.7 line 55-67).  
  

5. (Original) The system of claim 1, wherein the second device is configured to wirelessly relay the audio content to a third device that is beyond a transmission range of the first transceiver, the third device including a third housing, a third transceiver included in the third housing for receiving the audio content from the second device via a 2.4 GHz carrier frequency, and a speaker included in the third housing to produce an audible signal from the audio content (fig.1 (10A); col.10 line 30-67/the transceivers served to exchange audio song content).  

Claim 8, Leon et al. further disclose of the system of claim 1, wherein the audible signal of the first device is produced nearly simultaneously with the audible signal of the second device (col.15 line 40-67).  

9. (Original) The system of claim 1, wherein the first transceiver receives the audio content from a computer system (col.9 line 15-30).  


10. (Original) The system of claim 1, wherein the first transceiver receives the audio content from a handheld media device (col.9 line 15-30).  

11. (Original) A method comprising: receiving, via a first transceiver included in a first housing of a first device, audio content via a carrier frequency; producing, via a first speaker included associated with the first housing, an audible signal from the audio content; receiving, via a second transceiver included in a second housing of a second device, the audio content from the first device via a carrier frequency; and producing, via a second speaker included in the second housing, an audible signal from the audio content (fig.1 (10/130); col.6 line 60-67; col.7 line 30-67 & col.8 line 1-10; col.10 line 30-67/the transceivers served to exchange audio song content).  

	Although, the art never specify of such speaker as being included in the first housing, but the examiner takes official notice having such speaker to be included in the housing is well known in the art. Thus, one of the ordinary skills in the art could have modified such housing by adding such speaker as to be including in the housing for generating the audio song. 

	However, the art never specify of such carrier frequency as being 2.4 GHz. But the art as in Lair et al. disclose of wireless transmission including having such carrier frequency as being 2.4 GHz (fig.3 (308/310); col.8 line 1-30). Thus, one of the ordinary skills in the art could have modified the carrier frequency associated with the transceiver by substituting the network to any desired including such 2.4 GHz carrier frequency so as to enable the wireless communication. 

12. (Currently Amended) The method of claim 11, wherein the first transceiver for receiving the audio content via the 2.4 GHz carrier frequency uses Bluetooth technology (Lair-col.8 line 15-30 & col.9 line 5-10).  

13. (Original) The method of claim 12, wherein the second transceiver for receiving the audio content from the first device via the 2.4 GHz carrier frequency uses 802.11 standards (Leon-col.7 line 55-67).   

14. (Currently Amended) The method of claim 11, wherein the second transceiver for receiving the audio content from the first device via the 2.4 GHz carrier frequency uses 802.11 standards (Leon-col.7 line 55-67).  

15. (Currently Amended) The method of claim 11, further comprising: wirelessly relaying, from the second device via a 2.4 GHz carrier frequency, the audio content to a third device that is beyond a transmission range of the first transceiver; and producing, via a speaker included in a housing of the third device, an audible signal from the audio content (fig.1 (10A); col.10 line 30-67/the transceivers served to exchange audio song content).   

18. (Currently Amended) The method of claim 11, wherein the audible signal of the first device is produced nearly simultaneously with the audible signal of the second device (col.15 line 40-67).   

19. (Currently Amended) The method of claim 11, wherein the transceiver of the first device receives the audio content from a computer system (col.9 line 15-30). 
  
20. (Currently Amended) The method of claim 11, wherein the transceiver of the first device receives the audio content from a handheld media device (col.9 line 15-30).    


Claim (s) 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Leon et al. (US 7,546,144 B2) and Lair et al. (US 7,818,036 B2) and Klein et al. (US 2007/0050061 A1).

Claim 6, the system of claim 1, but the art never specify as further comprising a remote control configured to control operations of the first device. 

	But Klein disclose of such similar system wherein a remote control configured to control operations of the first device (fig.1 (1/9); par [30-31]). Thus, one of the ordinary skills in the art could have modified such system by adding the mentioned remote control configured to control operations of the first device so as to provide control to the device at a distance.  

7. (Original) The system of claim 6, wherein the operations of the first device that can be controlled by the remote control include playback operations, changes to the volume level, and editing and execution of song sequences (Klein-fig.1 (1/9); par [30-31]).  

The claim(s) 16-17 which in substance disclose the same features as in claim(s) 6-7 respectively have been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654